Citation Nr: 1631404	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  13-04 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1964 to July 1966, to include service in Vietnam from August 1965 to July 1966.  He died in March 2011.  The Veteran's surviving spouse submitted a timely request for substitution of the Veteran upon his death.  The Veteran's surviving spouse has been properly substituted as the appellant in this case. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board most recently remanded this issue in February 2016 and characterized the issue as listed above, separate from the Veteran's service connection claims for additional psychiatric disorders.

The February 2016 Board Remand also addressed the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  Subsequent to the February 2016 Remand, an April 2016 rating decision granted service connection for PTSD.  As this an award of the full benefit sought on appeal, this issue is no longer before the Board.

As indicated in the February 2016 Remand, the AOJ erroneously referred to the issues on appeal in the September 2014 supplemental statement of the case as being entitlement to service connection for accrued benefits purposes.  As the Appellant has been substituted for the Veteran in his appeal that was pending at the time of his death, the issues are not in fact for accrued benefits, which precludes any development of the record, but rather are for benefits as if the Veteran were still living.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The evidence does not show that the Veteran had a diagnosis of bipolar disorder at any point during the appeal period.


CONCLUSION OF LAW

Bipolar disorder was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. § 3.102 , 3.303, 3.307 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board remanded this matter most recently in February 2016, instructing the RO to adjudicate the claim.  The RO issued an April 2016 Supplemental Statement of the Case (SSOC).  As a result, the Board finds that there has been compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).



II. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by multiple letters throughout the claims period.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, identified private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

An April 2016 VA medical opinion was issued with respect to the etiology of the Veteran's previously diagnosed PTSD.  A thorough review of the medical evidence of record reveals no previous diagnosis of bipolar disorder.  The only evidence suggesting a diagnosis of bipolar disorder is the Veteran's various service connection claims, which encompassed a wide array of psychiatric disabilities.  Medical records reveal diagnoses of anxiety, depression, and PTSD, but not bipolar disorder.  As a result, the Board finds that a medical opinion is not warranted for this particular disability claim.  McLendon, supra.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

III. Entitlement to Service Connection for Bipolar Disorder

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease of injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran filed his claim to reopen for service connection for various psychiatric conditions in February 2008.  This was the first time the Veteran specifically requested service connection for bipolar disorder. 

After thoroughly reviewing the VA treatment records and private treatment records during the pendency of the claim, from February 2008 up until the Veteran's death in March 2011, the Board finds that the competent evidence establishes that the Veteran did not have the disability for which service connection is sought.  The evidence does not support a finding that the Veteran was ever diagnosed with bipolar disorder, to include at any time prior to the February 2008 claim.  The only evidence of record suggesting a diagnosis of bipolar disorder is the Veteran's own statements and claims.  The Board acknowledges the Veteran's contentions and notes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, there is no indication that the Veteran had any medical expertise, and the issue of diagnosing a psychiatric disability is a complex medical matter beyond the expertise of a layperson.  As a result, the Veteran's assertion that he suffered from bipolar disorder is of no evidentiary value, specifically in light of the significant amount of treatment records which provided diagnoses of other psychiatric disabilities, but never mentioned bipolar disorder.  Furthermore, there is no indication that an individual with appropriate expertise diagnosed the Veteran with bipolar disorder at any time during the claims period and relayed such information to the Veteran.  Jandreau, supra.

To the extent that the medical evidence documents that the Veteran suffered from psychiatric symptoms during the claims period, the Board notes that the medical evidence suggests that such symptoms were the result of his PTSD, for which service connection has since been granted, or other psychiatric conditions.

In reaching this conclusion, the Board has no reason to question the sincerity of the Veteran and the Veteran's surviving spouse with respect to this claim.  The Board is sympathetic to the Appellant's claim and to the loss of her husband.  However, there is no competent medical or lay evidence of record indicating the presence of bipolar disorder at any time. 

In light of the foregoing, the Board concludes that the preponderance of the evidence establishes that the claimed bipolar disorder was not present at any time during the pendency of this claim.  As a result, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  In the instant appeal, the claim for service connection for bipolar disorder must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.


ORDER

Entitlement to service connection for bipolar disorder is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


